Exhibit 10.26

 

EMPLOYMENT AGREEMENT

 

between

 

ATLAS DMT

 

A DIVISION OF AVENUE A, INC.

 

and

 

ONA M. KARASA

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is dated as of September 9, 2002,
between Atlas DMT, a division of Avenue A, Inc., a Washington corporation
(“Atlas”), and Ona M. Karasa (“Executive”).

 

WHEREAS, Executive desires to serve as Senior Vice President of Development and
Technology of Atlas and Atlas desires to retain the services of Executive upon
the terms and conditions set forth herein; and

 

WHEREAS, Executive is willing to continue to provide services to Atlas upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Atlas and Executive hereby agree as follows:

 

1. EMPLOYMENT

 

Atlas will employ Executive and Executive will accept employment by Atlas as
Senior Vice President of Development and Technology. During Executive’s
employment, Executive shall serve Atlas faithfully and to the best of her
ability, devoting substantially all her working time, attention and energies to
the business of Atlas. Executive’s status, duties and responsibilities shall be
reasonably commensurate with her title, and she shall perform such duties as
lawfully assigned to her. Executive shall not engage in any other business
activity (except the management of personal investments and charitable and civic
activities which in the aggregate do not interfere with the performance of
Executive’s duties hereunder) without first obtaining the written consent of
Avenue A, Inc.’s President and CEO.

 

2. COMPENSATION AND BENEFITS

 

a) Compensation will be $230,000 per year paid semi-monthly in 24 equal
payments.

 

b) Executive will receive a signing bonus of $30,000 to be paid on or before
September 30, 2002. This bonus will be subject to customary withholding for
federal taxes.

 

c) Executive will be eligible to participate in the Avenue A, Inc. 2002
executive bonus plan. Subject to meeting established financial goals, Board
approval and other conditions of the plan, Executive will participate on a pro
rata basis for the period from September 9 to December 31, 2002.

 



--------------------------------------------------------------------------------

d) During her employment, Executive will be entitled to participate in all
employee benefit plans in which executives of Atlas may participate.

 

3. TERMINATION

 

Employment of Executive pursuant to this Agreement may be terminated as follows:

 

  3.1. By Atlas

 

With or without Cause (as defined below), Atlas may terminate the employment of
Executive at any time upon giving Notice of Termination (as defined below).

 

  3.2. By Executive

 

Executive may terminate her employment at any time, for any reason, upon giving
Notice of Termination.

 

  3.3. Automatic Termination

 

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or total disability of Executive. The term “total
disability” as used herein shall mean Executive’s inability to perform the
duties set forth in paragraph 1 hereof for a period or periods aggregating
ninety (90) calendar days in any 12-month period as a result of physical or
mental illness, loss of legal capacity or any other cause beyond Executive’s
control, unless Executive is granted a leave of absence by the Board of
Directors of Avenue A, Inc. Executive and Atlas hereby acknowledge that
Executive’s ability to perform the duties specified in paragraph 1 hereof is of
the essence of this Agreement. Termination hereunder shall be deemed to be
effective (a) at the end of the calendar month in which Executive’s death occurs
or (b) immediately upon a determination by the Board of Directors of Avenue A,
Inc. of Executive’s total disability, as defined herein.

 

  3.4. Notice

 

The term “Notice of Termination” shall mean at least thirty (30) days’ written
notice of termination, by either party, of Executive’s employment, during which
period Executive’s employment and performance of services will continue;
provided, however, that Atlas may, upon notice to Executive and without reducing
Executive’s compensation during such period, excuse Executive from any or all of
her duties during such period. . The effective date of the termination (the
“Termination Date”) of Executive’s employment hereunder shall be the date on
which such 30-day period expires.

 

-2-



--------------------------------------------------------------------------------

4. TERMINATION PAYMENTS AND ACCELERATION OF VESTING

 

In the event of termination of the employment of Executive, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this section 4.

 

  4.1. Termination by Atlas

 

a) Upon termination by Atlas, Atlas shall pay Executive any unpaid annual base
salary at the rate of pay in effect at the time of termination (hereinafter
“Base Salary”) through the Termination Date. Such payment will be made on the
Termination Date or within 15 days thereafter.

 

b) If (1) Avenue A, Inc. winds up the Atlas division’s business or if (2) Avenue
A, Inc. sells all or substantially all of the assets of the Atlas division, and
if Atlas or the purchaser of all or substantially all of the Atlas assets
(hereinafter referred to as “Purchaser”) terminates Executive’s employment
without Cause in connection with such winding up or sale, then Executive shall
be entitled to receive termination payments equal to three months annual Base
Salary, plus an additional three months Base Salary for each full year in which
the Executive has been employed with Atlas, up to a total termination benefit of
nine months annual Base Salary. In the case of termination of Executive by
Purchaser without Cause within one year of the date of sale of all or
substantially all of the assets of Atlas, such termination shall be deemed to be
“in connection” with that sale. In the case of termination of Executive by Atlas
without Cause within 180 days of the completion date of the winding up of the
Atlas business or sale of all or substantially all of the assets of Atlas, such
termination shall be deemed “in connection” with those events.

 

c) The termination payments will be paid semi-monthly in equal parts in
accordance with the same time schedule that Atlas or Purchaser makes its
customary payroll. Atlas or Purchaser may deduct customary withholdings
including social security, federal and state income taxes, and state disability
insurance from these severance payments; however, any and all such obligations
shall be Executive’s responsibility. Atlas or Purchaser will issue and file
appropriate tax documents in connection with any termination payments.

 

d) The termination payments described in this section 4 are expressly contingent
upon Executive’s signing upon termination a release in the form attached hereto
as Exhibit A, and are further contingent upon Executive’s full compliance with
the terms of her previously executed Confidentiality, Inventions Assignment,
Noncompetition and Nonsolicitation Agreement with Atlas (the “Confidentiality
Agreement”). In the event Executive were to materially breach this
Confidentiality Agreement, her right to any termination payments under this
Agreement shall be extinguished and Atlas or Purchaser

 

-3-



--------------------------------------------------------------------------------

shall cease payments, and Executive shall immediately return to Atlas or
Purchaser any termination payments already made. If Executive is terminated by
Atlas or Purchaser for Cause, Executive shall not be entitled to receive any of
the foregoing benefits, other than those set forth in clause (a) above.

 

e) If (1) Avenue A, Inc. winds up the Atlas division’s business or if (2) Avenue
A, Inc. sells all or substantially all of the assets of the Atlas division, and
if Atlas or Purchaser terminates Executive’s employment without Cause in
connection with such winding up or sale, then the portion of any Avenue A, Inc.
stock option or substitute option granted by Purchaser held by Executive
immediately prior to the Termination Date that is unvested shall automatically
vest, immediately prior to the Termination Date, in an amount equal to the
portion that would have vested during the “Applicable Period” (as defined in the
table below) immediately following the Termination Date, assuming, for purpose
of determining the amount, that no termination had occurred and Executive had
continued Executive’s employment with Atlas or Purchaser during the Applicable
Period In the case of termination of Executive by Purchaser without Cause within
one year of the date of sale of all or substantially all of the assets of Atlas,
such termination shall be deemed to be “in connection” with that sale. In the
case of termination of Executive by Atlas without Cause within 180 days of the
completion date of the winding up of the Atlas business or sale of all or
substantially all of the assets of Atlas, such termination shall be deemed “in
connection” with those events.

 

Executive’s Continuous Employment with Atlas or Purchaser

   Applicable Period

Less than one year

   Three Months

At least one year but less than two years

   Six Months

2 years or more

   Nine Months

 

If the end of the Applicable Period falls in the middle of a quarter for option
vesting purposes, the vesting acceleration described above shall be pro rated
for the actual number of days between the beginning of such quarter and the last
day of the Applicable Period.

 

-4-



--------------------------------------------------------------------------------

  4.2. Termination by Executive

 

In the case of termination of Executive’s employment by Executive for any
reason, Executive shall be paid the compensation set forth in clause 4.1 (a) and
shall not be entitled to the benefits under clauses 4.1(b) or 4.1(e) above.

 

  4.3. Termination as a Result of Death or Total Disability

 

In the event of termination of Executive’s employment pursuant to subparagraph
3.3, Executive or her estate shall be paid the compensation set forth in clause
4.1 (a) and shall not be entitled to any of the benefits under clauses 4.1(b) or
4.1(e) above.

 

  4.4. Cause

 

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall include, without limitation, the occurrence of one
or more of the following events:

 

a) willful misconduct, insubordination, or dishonesty in the performance of
Executive’s duties or other knowing and material violation of Atlas’s or
Purchaser’s policies and procedures in effect from time to time which results in
a material adverse effect on Atlas or Purchaser;

 

b) the continued failure of Executive to satisfactorily perform her duties after
receipt of written notice that specifically identifies the areas in which
Executive’s performance is deficient;

 

c) willful actions (or intentional failures to act) in bad faith by Executive
with respect to Atlas or Purchaser that materially impair Atlas’s or Purchaser’s
business, goodwill or reputation;

 

d) conviction of Executive of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that could reasonably be
expected to result in such a conviction;

 

e) current use by the Executive of illegal substances; or

 

f) any material violation by Executive of Executive’s Confidentiality Agreement
with Atlas.

 

-5-



--------------------------------------------------------------------------------

5. CONFIDENTIALITY, NONCOMPETITION AND NONSOLICITATION AGREEMENT

 

Executive is subject to the terms of the Confidentiality Agreement entered into
concurrently with this Agreement and the terms of the Confidentiality Agreement
shall survive the termination of Executive’s employment with Atlas.

 

6. REPRESENTATIONS AND WARRANTORS; NO VIOLATION

 

In order to induce Atlas to enter into this Agreement, Executive represents and
warrants to Atlas that neither the execution nor the performance of this
Agreement by Executive will violate or conflict in any way with any other
agreement by which Executive may be bound, or with any other duties imposed upon
Executive by corporate or other statutory or common law.

 

7. NOTICE AND CURE OF BREACH

 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than pursuant to the definition of “Cause” set forth
above, before such action is taken, the party asserting the breach of this
Agreement shall give the other party at least 14 days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the 14-day period.

 

8. FORM OF NOTICE

 

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

 

If to Executive:

  

Ona M. Karasa

6977 Island Center Road

Bainbridge Island, WA 98110

If to Atlas:

  

Avenue A, Inc.

506 Second Avenue

Seattle, WA 98104

Facsimile: (206) 521-8808

Attention: President and CEO

 

-6-



--------------------------------------------------------------------------------

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

 

9. ASSIGNMENT

 

This Agreement is personal to Executive and shall not be assignable by
Executive. Atlas may assign its rights hereunder to (a) any corporation
resulting from any merger, consolidation or other reorganization to which Avenue
A, Inc. is a party or (b) any corporation, partnership, association or other
person to which Atlas may transfer all or substantially all of the assets and
business of Atlas existing at such time. All of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

10. WAIVERS

 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

11. ARBITRATION

 

Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in the city of Seattle in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect (the “AAA Rules”), conducted by one arbitrator either mutually
agreed upon by Atlas and Executive or chosen in accordance with the AAA Rules,
except that the parties thereto shall have any right to discovery as would be
permitted by the Federal Rules of Civil Procedure for a period of 90 days
following the commencement of such arbitration and the arbitrator thereof shall
resolve any dispute which arises in connection with such discovery. The
prevailing party shall be entitled to costs, expenses and reasonable attorneys’
fees, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.

 

12. AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this

 

-7-



--------------------------------------------------------------------------------

Agreement and the provision intended to be amended, modified, waived, terminated
or discharged and signed by Atlas and Executive, and each such amendment,
modification, waiver, termination or discharge shall be effective only in the
specific instance and for the specific purpose for which given. No provision of
this Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by Atlas and Executive.

 

13. APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

14. SEVERABILITY

 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

15. HEADINGS

 

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

16. COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
paragraph 12 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

-8-



--------------------------------------------------------------------------------

17. ENTIRE AGREEMENT

 

This Agreement on and as of the date hereof, together with the Confidentiality
Agreement, constitutes the entire agreement between Atlas and Executive with
respect to the subject matter hereof and all prior or contemporaneous oral or
written communications, understandings or agreements between Atlas and Executive
with respect to such subject matter are hereby superseded and nullified in their
entireties.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EXECUTIVE:

/s/ Ona M. Karasa

--------------------------------------------------------------------------------

Ona M. Karasa

 

Avenue A, Inc.

By  

/s/ Brian McAndrews

   

--------------------------------------------------------------------------------

   

Brian McAndrews

   

Its President and CEO

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

 

WAIVER AND RELEASE

 

For and in consideration of the severance payments and benefits set out in the
Employment Agreement attached hereto, Executive, on behalf of herself and her
agents, heirs, successors and assigns, expressly waives any claims against and
releases Atlas, Avenue A, Inc. (including Atlas’s, Avenue A, Inc’s officers,
directors, stockholders, managers, agents and representatives) from any and all
claims, demands, liabilities, damages, obligations, actions or causes of action
of any kind, known or unknown, past or present, arising out of, relating to, or
in connection with Executive’s employment, termination of employment, or the
holding of any office with Atlas or any other related entity. The claims
released by Executive include, but are not limited to, claims for defamation,
libel, invasion of privacy, intentional or negligent infliction of emotional
distress, wrongful termination, constructive discharge, breach of contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, or for violation of any federal, state or other governmental statute or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the federal Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employment Retirement
Income Security Program or any other legal limitation on the employment
relationship.

 

This waiver and release shall not waive or release claims (1) where the events
in dispute first arise after execution of this Release; (2) for rights or
benefits due under the Employment Agreement attached hereto; or (3) relating to
Executive’s rights to indemnity as a corporate officer of Atlas.

 

Executive agrees she has been provided the opportunity to consider for
twenty-one (21) days whether to enter into this Release, and has voluntarily
chosen to enter into it on this date. Executive may revoke this Release for a
period of seven (7) days following the execution of this Release; this Release
shall become effective following expiration of this seven (7) day period. This
Release shall be effective when signed. Executive acknowledges that she is
voluntarily executing this Release, that she has carefully read and fully
understands all aspects of this Release and the attached Employment Agreement,
that she has not relied upon any representations or statements not set forth
herein or made by Avenue A’s agents or representatives, that she has been
advised to consult with an attorney prior to executing the Release, and that, in
fact, she has consulted with an attorney of her choice as to the subject matter
and effect of this Release.

 

           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Ona M. Karasa

      Date

 

-10-